Name: Decision No 3/91 of the EEC-Iceland Joint Committee of 20 December 1991 amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  Europe;  international trade
 Date Published: 1992-02-18

 Avis juridique important|21992D0218(03)Decision No 3/91 of the EEC-Iceland Joint Committee of 20 December 1991 amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 042 , 18/02/1992 P. 0042 - 0042DECISION N ° 3/91 OF THE EEC-ICELAND JOINT COMMITTEEof 20 December 1991amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation(92/110/EEC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as Protocol 3, and in particular Article 28 thereof, Whereas there is no manufacture of maize flour (masa flour) in the Community, nor in the EFTA countries, a modification, limited to a two-year period, of the rules of origin established by Protocol 3 applicable to products of HS heading N ° 1905, is justified, HAS DECIDED AS FOLLOWS: Article 1The reference (1) and the footnote in the list annexed to this Decision shall be inserted in the List in Annex III to Protocol 3 to the EEC-Iceland Agreement. Article 2This Decision shall apply with effect from 1 December 1991. Done at Brussels, 20 December 1991. For the Joint CommitteeThe PresidentH. HAFSTEIN ANNEXList of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status >TABLE>